         Case 1:19-cv-03224-RJL Document 22-2 Filed 11/06/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CHARLES M. KUPPERMAN,

                       Plaintiff,

                v.
                                                            No. 19-cv-3224 (RJL)
 UNITED STATES HOUSE OF
      REPRESENTATIVES, et al.,

                       Defendants.


                                     [PROPOSED] ORDER

        Upon consideration of the House Defendants’ Notice of Mootness and Motion to Vacate

Briefing Schedule (Nov. 6, 2019), any responses thereto, and the entire record herein, it is hereby

        ORDERED that the House Defendants’ motion, which notes that this case has become

moot, is GRANTED; and it is further

        ORDERED that the briefing schedule established by this Court’s Order (Nov. 4, 2019),

ECF No. 19, is VACATED; and it is further

        ORDERED that Defendants’ responses to Plaintiff’s complaint are due by December 27,

2019.

        SO ORDERED.


______________                                               ______________________
Date                                                         U.S. District Judge
